Citation Nr: 1210367	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a schedular evaluation in excess of 30 percent for atopic dermatitis, eczematoid type, for the period beginning on March 12, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The Veteran had requested a hearing with a Decision Review Officer at the RO; however, his representative withdrew that request in a September 2010 signed statement.  

The Veteran's appeal also initially included the issue of entitlement to service connection for asthma, but the RO subsequently granted this claim in August 2010.  

In May 2011, the Board increased the disability rating for atopic dermatitis, eczematoid type, from 30 to 60 percent effective March 12, 2009.  Claims for a higher rating prior to that date, a higher rating on an extra-schedular basis from March 12, 2009 onward, and for a total disability rating based on individual unemployability were remanded to the RO for additional development.  In September 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the claim for a rating in excess of 60 percent for atopic dermatitis, eczematoid type, for the period beginning on March 12, 2009 to the Board.  The Court's October 2011 Order indicates that the Board's grant of a 60 percent rating for atopic dermatitis, eczematoid type, beginning March 12, 2009, is still in place.  The case has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Since March 12, 2009, during flare-ups the Veteran's atopic dermatitis, eczematoid type has approximated disfigurement of the face with gross distortion of the eyes, cheeks, and the area of his sideburns.  


CONCLUSION OF LAW

The criteria for a disability rating of 80 percent for dermatitis, eczematoid type, have been more nearly approximated from March 12, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Regarding the limited issue on appeal, the Board finds that no further analysis of whether VA's duties have been met is required.  As noted below, the Board is granting the maximum schedular evaluation under the applicable diagnostic codes for the period beginning on March 12, 2009, and this outcome would not change in the event of additional notification or development.  The remaining rating questions as to the Veteran's atopic dermatitis, namely the rating prior to March 12, 2009 and the propriety of an extra-schedular evaluation as of that date, have already been remanded for additional development.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for eczematoid type atopic dermatitis by an August 1973 rating decision.  A 10 percent disability rating was assigned, effective September 29, 1972.  The current appeal stems from a February 2008 claim for an increased rating.

This disability is currently evaluated as 60 percent disabling from March 12, 2009 under Diagnostic Code 7806, which is used for rating dermatitis or eczema.  That diagnostic code does not provide for a rating in excess of 60 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

As the evidence in this case indicates disfigurement of the face, this disability could be rated under Diagnostic Code 7800, which is currently used for rating burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Prior to that date, this diagnostic code was used for rating disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  The only other change to the diagnostic code in October 2008 was to add two notes.  The first note (Note (4) of the diagnostic code) indicates that disabling effects other than disfigurement associated with individual scars should be evaluated separately and combined, as should residuals of associated muscle or nerve injury.  The second note indicates that the characteristics of disfigurement may be caused by one scar or by multiple scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).  

The rating criteria under each version of the diagnostic code are the same.  Essentially, a rating is assigned based on distortion or asymmetry of paired sets of features or based on characteristics of disfigurement, with visible or palpable tissue loss contemplated for all ratings of 30 percent or higher.  Specifically, the following ratings apply:  

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement...80 percent.  
With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement...50 percent.  
With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement...30 percent.  
With one characteristic of disfigurement...10 percent.

The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800.    

The record includes an April 2009 letter from a private physician who examined the Veteran on March 12, 2009.  According to the physician, at the examination the Veteran had atopic dermatitis which covered more than 50 percent of his body.  Specifically, he had active lesions around both eyes, both cheeks and in the area of his sideburns to be about 70 percent of the facial area.  He also had active lesions on both arms and on both elbows to account for approximately 30 percent of his extremities; both feet and soles were approximately 80 percent covered, and the palms and top of the hands were 100 percent covered.  

The Board recognizes that the findings after a June 2010 VA examination reflected a far less severe disability picture.  The examiner noted only eczema of the feet, with skin lesions covering one percent of the entire body and zero percent of exposed areas.  It appears, however, that the examiner may have been addressing only the feet in this evaluation.  Earlier in the examination report, the examiner noted the Veteran's report of being diagnosed with eczema of the head, elbows, back, face, feet, and eyelids, and the assigned diagnosis encompassed eczema of all of those areas, with "no change in the diagnosis."  

The Board, however, finds it implausible for there to have been such a limited degree of eczema upon VA examination, and "no change" in the diagnosis, coming barely over a year after a private examination showing very extensive body coverage.  At a minimum, the examiner should have addressed the private physician's report and the findings therein before making a conclusion.  The Board must therefore conclude that the June 2010 VA examination report is internally contradictory, inconclusive, and incomplete.  Consequently, it is of markedly less probative value than the March 2009 examination findings.  It is also inconsistent with the Veteran's October 2010 hearing testimony, which concerned a disability of the face, legs, arms, and hands.  A skin rash is certainly among the types of disabilities which are capable of observation to a layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that in certain circumstances, lay evidence may be sufficient to establish a medical diagnosis); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that varicose veins are capable of lay observation).

In sum, the most probative evidence, the April 2009 letter regarding the March 2009 examination, reflects that the Veteran's service-connected disability results in gross distortion of the area around the eyes, cheeks, and sideburns.  As the evidence shows gross distortion of three features or paired sets of features, the Veteran warrants an 80 percent rating under Diagnostic Code 7800 beginning the date of the examination, March 12, 2009.  

For the reasons above, with resolution of reasonable doubt resolved in the Veteran's favor, the Board finds that an 80 percent schedular evaluation for atopic dermatitis, eczematoid type, is warranted for the period beginning on March 12, 2009.


ORDER

An 80 percent schedular evaluation for atopic dermatitis, eczematoid type, is granted for the period beginning on March 12, 2009, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


